
	
		II
		111th CONGRESS
		2d Session
		S. 3385
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2010
			Mr. Bennett (for
			 himself, Mr. Barrasso,
			 Mr. Enzi, and Mr. Hatch) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To amend the Mineral Leasing Act to require the Secretary
		  of the Interior to determine the impact of any proposed modification to the
		  policy of the Department of the Interior relating to any onshore oil or natural
		  gas preleasing or leasing activity, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Energy and Western Jobs
			 Act.
		2.Rescission of
			 certain instruction memorandaBureau of Land Management Instruction
			 Memoranda numbered 2010–117 and 2010–118, issued on May 17, 2010, are rescinded
			 and shall have no force or effect.
		3.Determination of
			 impact of proposed policy modificationsThe Mineral Leasing Act is amended by
			 inserting after section 37 (30 U.S.C. 193) the following:
			
				38.Determination
				of impact of proposed policy modifications
					(a)DefinitionsIn
				this section:
						(1)DepartmentThe
				term Department means the Department of the Interior.
						(2)SecretaryThe
				term Secretary means the Secretary of the Interior.
						(b)Duty of
				Secretary
						(1)In
				generalPrior to the
				modification and implementation of any onshore oil or natural gas preleasing or
				leasing and development policy (as in effect as of January 1, 2010), the
				Secretary shall—
							(A)complete an economic impact assessment in
				accordance with paragraph (2); and
							(B)determine that
				the proposed modification will have the effects described in paragraph
				(2)(A).
							(2)RequirementsIn
				carrying out an assessment under paragraph (1), to determine the impact of the
				policy modification described in that paragraph, the Secretary shall—
							(A)in consultation
				with the appropriate officials of each State (including county governments and
				other political subdivisions of each State) in which 1 or more parcels of land
				subject to oil and natural gas leasing are located, and each other appropriate
				individual or entity, as determined by the Secretary—
								(i)(I)carry out an economic
				analysis of the impact of the policy modification on oil- and natural
				gas-related employment opportunities and domestic reliance on foreign imports
				of petroleum resources; and
									(II)certify that the modification would not
				result in a detrimental impact on employment opportunities relating to oil- and
				natural gas-related development or contribute to an increase in the domestic
				use of imported petroleum resources; and
									(ii)carry out a
				policy assessment to determine the manner by which the modification would
				impact—
									(I)revenues from oil
				and natural gas receipts to the general fund of the Treasury and certify that
				the modification would, for the 10-year period beginning on the date of
				implementation of the modification, not contribute to an aggregate loss of oil
				and natural gas receipts; and
									(II)revenues to the
				treasury of each affected State that shares oil and natural gas receipts with
				the Federal Government and certify that the modification would, for the 10-year
				period beginning on the date of implementation of the modification, not
				contribute to an aggregate loss of oil and natural gas receipts; and
									(B)provide notice to
				the public and an opportunity to comment on the modification in a manner
				consistent with subchapter II of chapter 5, and chapter 7, of title 5, United
				States Code (commonly known as the Administrative Procedure
				Act).
							.
		
